Case 1:20-cr-20085-TLL-PTM ECF No. 3 filed 02/12/20 PagelD.5

Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

V.

BRITTAN J. ATKINSON,
Defendant.

/

Criminal No.

Case: 1:20-cr-20085

Judge: Ludington, Thomas L.
MJ: Morris, Patricia T.

Filed: 02-12-2020 At 10:37 AM
SEALED MATTER (sk)

MOTION AND ORDER TO SEAL INDICTMENT AND
ARREST WARRANT

The United States of America, by and through its undersigned attorneys,

respectfully requests that the indictment and arrest warrant in this matter be sealed

until further order of this court.

Dated: February 12, 2020

IT IS SO ORDERED

Dated: 2-\2°2020

 

Respectfully submitted,

MATTHEW SCHNEIDER
nited States Attorney

(22.

 
    

| _ pret L. Parker (P-34931)
Assistant U.S. Attorney

101 First Street, Ste. 200

Bay City, MI 48708

Telephone No.: 989-895-5712
Email: janet.parker@usdoj.gov

\

    

Patricia T. Morris
United States Magistrate Judge
